


EXHIBIT 10.1
February 1, 2014


Christopher Caldwell                             ***Personal & Confidential***
_________________
_________________


Dear Chris:
We are pleased to offer you the following terms for your promotion to President
of Concentrix Corporation (“Concentrix”). Your new position will be effective as
of January 31, 2014 (the “Effective Date”). Subject to approval of the Board of
Directors of SYNNEX Corporation (the “Company”), you will also serve as
Executive Vice President of the Company, reporting directly to Kevin Murai,
President and Chief Executive Officer.
Your starting annual salary will be $428,575, prorated for that portion of the
fiscal year that you are employed with the Company or an affiliate thereof after
the Effective Date, and subject to applicable withholding. You will also be
eligible to participate in the SYNNEX Corporation Profit Sharing Plan. Your
target profit sharing award for the fiscal year ending November 30, 2014 will be
$428,575, prorated for that portion of the fiscal year that you are employed
with the Company or an affiliate thereof after the Effective Date. The Company’s
Compensation Committee (the “Compensation Committee”) has sole discretion to
determine profit sharing performance goals and service requirements, certify to
what extent profit-sharing goals and service requirements have been achieved,
and determine the payment amount. You will also be eligible to receive a
transition bonus equal to one third of your target profit sharing bonus (as may
be prorated) for the fiscal years ending November 30, 2014 and November 30,
2015, provided, in each case, you remain employed with the Company or an
affiliate thereof through the last day of the applicable fiscal year. All profit
sharing awards and transition bonuses will be paid in cash, subject to
applicable withholding, within 2½ months after the last day of the applicable
fiscal year. Following fiscal year 2014, your base salary and the target payment
for any profit sharing awards will be determined by the Compensation Committee
in its sole discretion.
Subject to the approval of the Compensation Committee, you will also be eligible
for annual equity grants and long-term incentive awards under the SYNNEX
Corporation Stock Incentive Plan (the “Stock Incentive Plan”). Your initial
annual equity grant will be in the form of nonqualified stock options and
restricted stock awards, with a combined fair market value of approximately
$450,000 as of the date of grant. The exercise price of the stock options will
be equal to the closing price of the Company’s common stock on the date of
grant. The date of grant will be a date during the fourth quarter of the fiscal
year ending November 30, 2014, as selected by the Compensation Committee in its
discretion. Your long-term incentive award for the 2014—2016 performance period
will be in the form of restricted stock units with a target fair market value of
$142,858, prorated for that portion of the fiscal year that you are employed
with the Company or an affiliate thereof following the Effective Date. All
equity grants will be subject to the terms of the Stock Incentive Plan, as it
may be amended, and any award agreement between you and the Company with respect
to such awards. The Compensation Committee has sole discretion to determine
long-term performance goals and service requirements, certify to what extent
long-term performance goals and service requirements have been achieved, and
determine the payment amount. Following fiscal year 2014, any annual equity
grants and the target payment for any long-term incentive awards will be
determined by the Compensation Committee in its sole discretion.
You will be eligible to receive all employee benefits provided to other
executive officers of Concentrix Corporation, including but limited to medical
care, life insurance, disability insurance and paid time off. The Company
reserves the right to modify benefits from time to time.
In recognition of your past performance and in consideration of your acceptance
of this offer, you will be eligible for a one-time performance award of
$500,000, payable in cash as of January 31, 2017 (the “Vesting Date”). Subject
to the approval of the Compensation Committee, you will also be eligible for a
one-time performance equity award under the Stock Incentive Plan, payable in
restricted stock units, with a fair market value of $1 million as of the
Effective Date. Payment of each performance award will be conditioned on your
continuous employment with the Company and its affiliates through the Vesting
Date and such other terms as may be approved in writing by the Compensation
Committee or the Chief Executive Officer. If the Compensation Committee or Chief
Executive Officer determines that such conditions are met, the profit sharing
awards will be paid in cash or settled in common stock, as applicable, within 2½
months after the Vesting Date.



--------------------------------------------------------------------------------




As a Company employee, you are expected to abide by the Company’s rules and
regulations. The benefits described in this letter agreement are subject to your
execution of and compliance with a mutually agreed upon Proprietary Information
and Inventions Agreement based on the Company’s standard form.
Your employment with Concentrix Corporation and the Company will remain at will,
meaning that it is not for any specified period of time and can be terminated by
you or the Company at any time, with or without advance notice, and for any or
no particular reason or cause. Your job duties, title and responsibility and
reporting level, compensation and benefits, as well as the Company’s personnel
policies and procedures, may be changed at any time at will by the Company.
Accordingly, the at-will nature of your employment may only be changed in a
document signed by you and another executive officer of the Company.
This letter agreement constitutes the entire agreement of the parties hereto and
supersedes all prior representations, agreements and understandings (whether
written or oral and whether express or implied), of the parties with respect to
the subject matter hereof, including but not limited to any prior compensation
arrangements and bonus agreements between you and the Company relating to
Concentrix, which arrangements and agreements are hereby cancelled and of no
force or effect.
To accept the foregoing terms, please sign and return this letter to me by
February 3, 2014.
Sincerely,
/s/ Kevin Murai
Kevin Murai
President and Chief Executive Officer
I agree to and accept the terms of this letter agreement.
/s/ Christopher Caldwell
 
2/3/2014
Signature
 
Date




